DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in this application.
Claims 1, 3, 5, 6 and 10 have been amended by Applicant.

Response to Arguments
Regarding 35 USC § 103 Claim Rejections:  Applicant’s arguments with respect to claims 1-10 have been considered but are moot.  Amended independent claims 1 and 10 necessitate new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 20180178714 A1) in view of Iwamoto et al. (US 20200223450 A1).

Regarding Claim 1, Fujii teaches a control system having an ACC control (Fujii, [0043] “The driving support ECU…is a control device serving as a central device for performing driving support for a driver, and executes…adaptive cruise control”), which for use in a host motor vehicle (ego) is configured and (Fujii, [0052] “the camera sensor…can also detect a three-dimensional object present in front (ahead) of the own vehicle based on the image data”), based on surroundings data obtained from at least one front camera sensor associated with the host motor vehicle (ego) (Fujii, [0047] “The camera sensor…(camera unit) photographs a landscape in front (ahead) of the own vehicle”), wherein the at least one front camera sensor (FKS) is configured for providing to an electronic control unit of the control system the surroundings data that represent an area in front of the host motor vehicle (ego) (Fujii,  [0047] “a camera sensor…is connected to the driving support ECU…The camera sensor…includes a camera unit...configured to analyze image data obtained based on an image taken by the camera unit...The camera sensor…(camera unit) photographs a landscape in front (ahead) of the own vehicle”), and wherein the control system is at least configured and intended for - detecting another motor vehicle (alter) in traffic that is in front of the host motor vehicle (ego) (Fujii, [0148] “the inter-vehicle distance between the own vehicle and another vehicle that travels in the target lane is appropriately ensured”), by means of the at least one front camera sensor (FKS) (Fujii, [0052] “the camera sensor…can also detect a three-dimensional object present in front (ahead) of the own vehicle based on the image data”); - determining a distance between the host motor vehicle (ego) and the preceding motor vehicle (alter) (Fujii, , [0096] “an inter-vehicle distance…of the object…is in a following-objective-vehicle area“, [0148] “the inter-vehicle distance between the own vehicle and another vehicle that travels in the target lane is appropriately ensured”) based on data from the front camera sensor (FKS) (Fujii, [0052] “the camera sensor…can also detect a three-dimensional object present in front (ahead) of the own vehicle based on the image data”); determining a relevant difference in length (Diffrei), based on the last determined distance (At-i) between the host motor vehicle (ego) and the preceding motor vehicle (alter) and an instantaneously determined distance (At) between the host motor vehicle (ego) and the preceding motor vehicle (alter) (Fujii, [0097] “an inter-vehicle distance difference…acquired by subtracting the “target inter-vehicle distance…from an inter-vehicle distance…of the following-objective-vehicle”); determining a distance (AACC) to be used by the ACC control, based on the relevant difference in length (Diffrei) and the instantaneously determined distance (At) (Fujii, [0095] “the adaptive cruise control has the own vehicle follow the preceding vehicle while maintaining an inter-vehicle distance between the preceding vehicle and the own vehicle to a predetermined distance based on the surrounding information”).

Fujii does not teach determining a measure of the reliability of the determined distance between the host motor vehicle (ego) and the preceding motor vehicle (alter), and - outputting the distance (AACC) to be used to the ACC control of the host vehicle (ego) when the measure of the reliability deviates significantly from a limit value.  However, Iwamoto teaches these limitations.
Iwamoto teaches determining a measure of the reliability of the determined distance between the host motor vehicle (ego) and the preceding motor vehicle (alter) (Iwamoto, [0060] “If there is a preceding vehicle within a certain distance in front of the vehicle, the system confidence degree calculation unit…may calculate the system confidence degree as a lower value, as the vehicle-to-vehicle distance between the vehicle and the preceding vehicle becomes shorter”; Examiner interprets “system confidence degree” as reading on measure of reliability) and outputting the distance (AACC) to be used to the ACC control of the host vehicle (ego) when the measure of the reliability deviates significantly from a limit value (Ivanovo, [0058] “If the system confidence degree falls below a termination threshold value, the autonomous driving system…may end the autonomous driving control and switch the driving mode to a driver-based driving. The driver-based driving includes…driving by a driver supported by a driving support control such as adaptive cruise control (ACC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to include a measure of reliability as taught by Iwamoto in order to provide a metric for activating and deactivating the adaptive cruise control system.
Regarding Claim 2, Fujii teaches the control system according to Claim 1, which is configured and intended for outputting to the ACC control the distance (AACC) to be used (Fujii, [0095] “the adaptive cruise control has the own vehicle follow the preceding vehicle while maintaining an inter-vehicle distance between the preceding vehicle and the own vehicle to a predetermined distance based on the surrounding information”), in the form of a recommendation for the driver of the host motor vehicle (ego) or (semi)autonomously, as a function of the distance (AACC) to be used (Fujii, [0043] “The driving support…is a control device serving as a central device for performing driving support for a driver, and executes…adaptive cruise control”), in order to influence a distance from the preceding motor vehicle (alter) via a braking system or an engine management system of the host motor vehicle (ego) (Fujii, [0102] “during the ACC, the driving support ECU…limit the vehicle speed so that the vehicle speed of the own vehicle does not exceed the upper-limit speed…such control is preferred to as “speed management”).
Regarding Claim 3, Fujii teaches the control system according to Claim 1 , which is configured and intended for determining a relevant difference in length (Diffrei) based on the last determined distance (At-1) and the instantaneously determined distance (At) by - determining a difference (Diff) based on the last determined distance (At-1) between the host motor vehicle (ego) and the preceding motor vehicle (alter) and the instantaneously determined distance (At) between the host motor vehicle (ego) and the preceding motor vehicle (alter) (Fujii, [0097] “an inter-vehicle distance difference…acquired by subtracting the “target inter-vehicle distance…from an inter-vehicle distance…of the following-objective-vehicle”); and/or - determining whether this difference (Diff) is positive or negative; and/or - 
Fujii does not teach categorizing this difference (Diff) as the relevant difference in length (Diffrei) if this difference (Diff) is above the threshold (Schw).  However, Iwamoto teaches this limitation (Iwamoto, [0084] “the system confidence degree is equal to or higher than a normal driving threshold value,” [0065] The system confidence degree calculation unit…may calculate the system confidence degree based on a tracking situation of the moving objects such as other vehicles”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to include categorizing this difference (Diff) as the relevant difference in length (Diffrei) if this difference (Diff) is above the threshold (Schw)as taught by Iwamoto in order to provide a metric for activating and deactivating the adaptive cruise control system
Regarding Claim 6, Fujii teaches the control system according to Claim 1, determining a longitudinal distance between the host motor vehicle and the preceding motor vehicle (Kudo, [0030] “the image processor…has detected a preceding vehicle, the image processor…may calculate, as preceding vehicle information on that preceding vehicle, an inter-vehicle distance”). 
Fujii does not teach which for determining the measure of the reliability  of the determined distance between the host motor vehicle and the preceding motor vehicle is configured and intended for: determining a time gap between the host motor vehicle and the preceding motor vehicle, based on the longitudinal distance between the host motor vehicle and the preceding motor vehicle; - generating a criticality number that denotes the measure of the reliability , based on the longitudinal distance, the time gap, and/or an acceleration request by the ACC control; and - in the case that the measure of 
Iwamoto teaches which for determining the measure of the reliability of the determined distance between the host motor vehicle and the preceding motor vehicle is configured and intended for (Iwamoto, [0060] “If there is a preceding vehicle within a certain distance in front of the vehicle, the system confidence degree calculation unit…may calculate the system confidence degree as a lower value, as the vehicle-to-vehicle distance between the vehicle and the preceding vehicle becomes shorter”; Examiner interprets “system confidence degree” as reading on measure of reliability): determining a time gap between the host motor vehicle and the preceding motor vehicle (Iwamoto, [0061] “a time to collision (TTC)…the system confidence degree calculation unit…may calculate the system confidence degree…The vehicle-to-vehicle time may be used instead of the time to collision”), based on the longitudinal distance between the host motor vehicle and the preceding motor vehicle; generating a criticality number that denotes the measure of the criticality (Iwamoto, [0057] “The system confidence degree is an index indicating the reliability (certainty) of the autonomous driving in the autonomous driving system”), based on the longitudinal distance, the time gap, and/or an acceleration request by the ACC control (Iwamoto, [0061] “a time to collision (TTC)…the system confidence degree calculation unit…may calculate the system confidence degree…The vehicle-to-vehicle time may be used instead of the time to collision.”); and in the case that the measure of criticality does not deviate from the limit value, deactivating the ACC control, at least in part (Iwamoto, [0057] “The system confidence degree is an index indicating the reliability (certainty) of the autonomous driving in the autonomous driving system…The system confidence degree corresponds to the possibility of continuity of autonomous driving”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii include a criticality number as taught by Iwamoto in order to have a weighting factor to determine the minimum inter-vehicle distance with the preceding vehicle.
Regarding Claim 7, Fujii teaches the control system according to Claim 6.  Fujii does not teach which is further configured and intended forAtty. Docket No.: ZF(DAS)029405-ORD Page 6normalizing the longitudinal distance, the time gap, and/or the acceleration request, computing the criticality number by adding the normalized longitudinal distance, the normalized time gap, and/or the normalized acceleration request, and/or - reactivating the ACC control when a predetermined condition is satisfied.  However, Iwamoto teaches these limitations.

Iwamoto teaches which is further configured and intended forAtty. Docket No.: ZF(DAS)029405-ORD Page 6normalizing the longitudinal distance, the time gap, and/or the acceleration request, computing the criticality number by adding the normalized longitudinal distance, the normalized time gap, and/or the normalized acceleration request (Fujii, [0061] “If there is an object in front of the…system confidence degree calculation unit…may calculate the system confidence degree…..The vehicle-to-vehicle time may be used instead of the time to collision”, [0057] “The system confidence degree is an index indicating the reliability (certainty) of the autonomous driving in the autonomous driving system”), and/or - reactivating the ACC control when a predetermined condition is satisfied (Fujii, [0058] “If the system confidence degree falls below a termination threshold value, the autonomous driving system...may end the autonomous driving control and switch the driving mode to a driver-based driving…includes…driving by a driver supported by a driving support control such as adaptive cruise control (ACC)”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to include a safety index as taught by Iwamoto in order to have a weighting factor to determine the minimum inter-vehicle distance with the preceding vehicle.
Regarding Claim 8, Fujii teaches the control system according to Claim 1.  Fujii does not teach which is further configured and intended for classifying the other motor vehicle in an object class, based on the data of the front camera sensor, and if the other motor vehicle is classified in an object class that is different from the passenger vehicle object class, reducing the next-to-last determined distance (At-2) and/or the last determined distance (At-i) and/or the instantaneously determined distance (At) by a predetermined distance.  However, Iwamoto teaches these limitations.

Iwamoto teaches which is further configured and intended for classifying the other motor vehicle in an object class (Iwamoto, [0122] “considering the density of other vehicles around the vehicle, types of other vehicles around the vehicle”), based on the data of the front camera sensor (Iwamoto, [0117], “based on the image captured by the camera that captures the front of the vehicle”), and if the other motor vehicle is classified in an object class that is different from the passenger vehicle object class, reducing the next-to-last determined distance (At-2) and/or the last determined distance (At-i) and/or the instantaneously determined distance (At) by a predetermined distance (Iwamoto, [0123] “The anxiety elicitation situation determination unit…calculates the anxiety elicitation degree as a large value when the type of the other vehicle positioned within a certain distance from the vehicle is a large size vehicle such as a truck, compared to when the type of the other vehicle is a small size vehicle”, [0120] “if the increase in the area of the moving object within a certain period of time is equal to or greater than an area increase threshold value”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to include classifying the other motor vehicle in an object class, based on the data of the front camera sensor, and if the other motor vehicle is classified in an object class that is different from the passenger vehicle object class, reducing the next-to-last determined distance (At-2) and/or the last determined distance (At-i) and/or the instantaneously determined distance (At) by a 

Regarding Claim 9, Fujii teaches the control system according to Claim 1,  outputting to the ACC U.S. Serial No. 16/819,241 Page 6 control of the host vehicle the instantaneously determined distance AT as the distance to be used by the ACC control (Fujii, [0095] “the adaptive cruise control has the own vehicle follow the preceding vehicle while maintaining an inter-vehicle distance between the preceding vehicle and the own vehicle to a predetermined distance based on the surrounding information”.

Fujii does not teach which is further configured and intended for - classifying the other motor vehicle in an object class,  starting a timer with a predetermined time period if the other motor vehicle is classified in an object class that is different from the truck object class, upon output of the distance (AAcc) to be used, - recognizing an expiration of the timer after the predetermined time period has elapsed, and - upon recognition of the expiration of the timer.  However, Iwamoto teaches these limitations.

Iwamoto teaches which is further configured and intended for - classifying the other motor vehicle in an object class, (Iwamoto, [0122] “considering the density of other vehicles around the vehicle, types of other vehicles around the vehicle”), based on the data of the front camera sensor (Iwamoto, [0117], “based on the image captured by the camera that captures the front of the vehicle”),  starting a timer with a predetermined time period if the other motor vehicle is classified in an object class that is different from the truck object class (Iwamoto, [0054] “The set longitudinal position may be set based on the traveling time of the vehicle instead of the distance”, “when the type of the other vehicle positioned within a certain distance from the vehicle is a large size vehicle such as a truck, compared to when the type of the other vehicle is a small size vehicle”), upon output of the distance (AAcc) to be used (Iwamoto, [0060] “may calculate the system confidence degree for each position of the vehicle on the trajectory based on the estimation result of the vehicle-to-vehicle distance between the vehicle and the preceding vehicle”), - recognizing an expiration of the timer after the predetermined time period has elapsed, and - upon recognition of the expiration of the timer (Iwamoto, [0142] “a certain period of time has elapsed “).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to include starting a timer with a predetermined time period in order to if the other motor vehicle is classified in an object class that is different from the truck object class as taught by Iwamoto in order to adjust the time required to maintain a safe preceding vehicle distance.

Regarding Claim 10, Fujii teaches control method, which in a host motor vehicle (ego) recognizes a preceding motor vehicle (alter) and preferably preceding objects (Fujii, [0052] “the camera sensor…can also detect a three-dimensional object present in front (ahead) of the own vehicle based on the image data”), based on surroundings data that represent an area in front of the host motor vehicle (ego) and are obtained from at least one front camera sensor (FKS) associated with the host motor vehicle (ego) (Fujii, [0047] “The camera sensor…(camera unit) photographs a landscape in front (ahead) of the own vehicle”), wherein the control method (Fujii, [0043] “The driving support ECU…is a control device serving as a central device for performing driving support for a driver, and executes…adaptive cruise control”) comprises: detecting another motor vehicle (alter) in traffic in front of the host motor vehicle (ego) by means of the at least one front camera sensor (FKS) ((Fujii, [0148] “the inter-vehicle distance between the own vehicle and another vehicle that travels in the target lane is appropriately ensured”); determining a distance between the host motor vehicle (ego) and the preceding motor vehicle (alter) (Fujii, , [0096] “an inter-vehicle distance…of the object…is in a following-objective-vehicle area“, [0148] “the inter-vehicle distance between the own vehicle and another vehicle that travels in the target lane is appropriately ensured”), based on data from the front camera sensor (FKS) (Fujii, [0052] “the camera sensor…can also detect a three-dimensional object present in front (ahead) of the own vehicle based on the image data”); determining a relevant difference in length (Diffrei), based on the last determined distance (At-i) between the host motor vehicle (ego) and the preceding motor vehicle (alter) and an instantaneously determined distance (At) between the host motor vehicle (ego) and the preceding motor vehicle (alter) (Fujii, [0097] “an inter-vehicle distance difference…acquired by subtracting the “target inter-vehicle distance…from an inter-vehicle distance…of the following-objective-vehicle”); determining a distance (AACC) to be used by the ACC control, based on the relevant difference in length (Diffrei) and the instantaneously determined distance (At) ) (Fujii, [0095] “the adaptive cruise control has the own vehicle follow the preceding vehicle while maintaining an inter-vehicle distance between the preceding vehicle and the own vehicle to a predetermined distance based on the surrounding information”).
Fujii does not teach determining a measure of the reliability of the determined distance between the host motor vehicle (ego) and the preceding motor vehicle (alter), and - outputting the distance (AACC) to be used to the ACC control of the host vehicle (ego) when the measure of the reliability deviates significantly from a limit value.  However, Iwamoto teaches these limitations.
Iwamoto teaches determining a measure of the reliability of the determined distance between the host motor vehicle (ego) and the preceding motor vehicle (alter) (Iwamoto, [0060] “If there is a preceding vehicle within a certain distance in front of the vehicle, the system confidence degree calculation unit…may calculate the system confidence degree as a lower value, as the vehicle-to-vehicle distance between the vehicle and the preceding vehicle becomes shorter”; Examiner interprets “system confidence degree” as reading on measure of reliability) and outputting the distance (AACC) to be used to the ACC control of the host vehicle (ego) when the measure of the reliability deviates significantly from a limit value (Iwamoto, [0058] “If the system confidence degree falls below a termination threshold value, the autonomous driving system…may end the autonomous driving control and switch the driving mode to a driver-based driving. The driver-based driving includes…driving by a driver supported by a driving support control such as adaptive cruise control (ACC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to include a measure of reliability as taught by Iwamoto in order to provide a metric for activating and deactivating the adaptive cruise control system.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 20180178714 A1) in view of Iwamoto et al. (US 20200223450 A1) in further view of Kudos et al. (US 20200094831  A1).
Regarding Claim 4, Fujii teaches the control system according to Claim 1. Fujii does not teach which is configured and intended for storing for a future evaluation - the relevant difference in length (Diffrei), - the instantaneously determined distance (At), and/or - the distance (AACC) to be used by the ACC control.  However, Kudos teaches this limitation  (Kudos, [0042] “The driving assist controller...may have a map for setting the target inter-vehicle distance Dt preset and prestored therein, and the driving assist controller…may set the target inter-vehicle distance Dt corresponding to the own vehicle speed js with the use of the map for setting the target inter-vehicle distance Dt” Examiner interprets the “target inter-vehicle distance” as the distance (AACC) to be used by the ACC control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to include for storing for a future evaluation - the relevant difference in length (Diffrei), - the instantaneously determined distance (At), and/or - the distance (AACC) to be used by the ACC control as taught by Kudos in order to have a database for determining the inter-vehicle distance in order to avoid collision.
Regarding Claim 5, Fujii teaches the control system according to Claim 1, which is configured and intended for determining the distance (AACC) to be used by the ACC control (Fujii, [0095] “the adaptive cruise control has the own vehicle follow the preceding vehicle while maintaining an inter-vehicle distance between the preceding vehicle and the own vehicle to a predetermined distance based on the surrounding information”), based on the relevant difference in length (Diffrei) and the instantaneously determined distance (At) (Fujii, [0097] “an inter-vehicle distance difference…acquired by subtracting the “target inter-vehicle distance…from an inter-vehicle distance…of the following-objective-vehicle”; Examiner interprets “a target inter-vehicle distance” as reading on a distance (AACC) to be used by the ACC control).  

Fujii does not teach byAtty. Docket No.: ZF(DAS)029405-ORD Page 5examining a sequence  between the host motor vehicle (ego) and the preceding motor vehicle (alter) of the next-to-last determined distance (At-2), the last determined distance (At-1), and the instantaneously determined distance (At), by using a first distance (A1) based on the next-to-last determined distance (At-2) and the last determined distance (At-1), and a second distance (A2) based on the last determined distance (At-1) and the instantaneously determined distance (At), and for determining the distance (AACC) to be used by the ACC control, the instantaneously determined distance (At) is reduced by the relevant difference in length (Diffrei) if the first distance (A1) is greater than the second distance (A2);remains unchanged if the first distance (A1) is less than or equal to the second distance (A2). However, Kudos teaches these limitations.
Kudos teaches byAtty. Docket No.: ZF(DAS)029405-ORD Page 5examining a sequence  between the host motor vehicle (ego) and the preceding motor vehicle (alter) of the next-to-last determined distance (At-2), the last determined distance (At-1), and the instantaneously determined distance (At), by using a first distance (A1) based on the next-to-last determined distance (At-2) and the last determined distance (At-1), and a second distance (A2) based on the last determined distance (At-1) and the instantaneously determined distance (At) (Kudo, Fig 5 shows the sequence for the determined distance and shows the variable determined distances based on [0030] “the relative velocity of an own vehicle with respect to a preceding vehicle“ Examiner interprets the instantaneously determined distance as the inter-vehicle distance,  the first distance as “the distance from a stopping location” (Fig 3A) and the second distance determined distance as the “predetermined distance” [0101]), and for determining the distance (AACC) to be used by the ACC control (Kudo, [0036] “In the ACC…a target inter-vehicle distance…may be set”,  [0101] “The driving assist controller…may compare the calculated inter-vehicle distance against a predetermined threshold value...This determination result may be reflected on the setting of the target inter-vehicle distance” Examiner interprets “a target inter-vehicle distance” as reading on a distance (AACC) to be used by the ACC control), the instantaneously determined distance (At) is reduced by the relevant difference in length (Diffrei) if the first distance (A1) is greater than the second distance (A2);remains unchanged if the first distance (A1) is less than or equal to the second distance (A2) (Kudo, Fig 5 Step 105, S106, [0069] “setting of the target inter-vehicle distance may be changed in accordance with the distance-wise relationship of the own vehicle and a stopping location” Examiner interprets the first distance as “the distance from a stopping location” (Fig 3A) and the second distance determined distance as the “predetermined distance” [0101]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to include examining a sequence  between the host motor vehicle (ego) and the preceding motor vehicle (alter) of the next-to-last determined distance (At-2), the last determined distance (At-1), and the instantaneously determined distance (At), by using a first distance (A1) based on the next-to-last determined distance (At-2) and the last determined distance (At-1), and a second distance (A2) based on the last determined distance (At-1) and the instantaneously determined distance (At), and for determining the distance (AACC) to be used by the ACC control, the instantaneously determined distance (At) is reduced by the relevant difference in length (Diffrei) if the first distance (A1) 2);remains unchanged if the first distance (A1) is less than or equal to the second distance (A2) as taught by Kudos in order to have a database for determining the inter-vehicle distance in order to avoid collision.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al. (US 20170066443 A1) discloses determining a distance between the host motor vehicle and the preceding motor vehicle (Kobayashi, [0023] “The inter-vehicle distance sensor...may be...a camera”, [0050] “distance sensor…that detects the inter-vehicle distance…between the vehicle…and the preceding vehicle”).
Ohmori et al. (US 20150151755 A1 ) discloses detecting another motor vehicle in traffic that is in front of the host motor vehicle and determining a measure of the criticality reliability of the determined distance between the host motor vehicle and the preceding motor vehicle (Ohmori,  [0026] “the collision avoidance object includes a preceding vehicle that runs ahead of the host vehicle in the traveling direction”, [0061] “ calculate, with improved accuracy”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662